             Case 8:18-bk-13588-SC                  Doc 199 Filed 03/24/21 Entered 03/24/21 18:42:05                                       Desc
                                                     Main Document     Page 1 of 3



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
    Email Address
    A. Kenneth Hennesay, Jr. (SBN 187531)
    Allen Matkins Leck Gamble Mallory & Natsis LLP
    1900 Main Street, Fifth Floor
    Irvine, CA 92614-7321
    Phone: (949) 553-1313         Fax: (949) 553-8354
    Email: khennesay@allenmatkins.com




         Individual appearing without an attorney
         Attorney for: Pacific Western Bank

                                             UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

    In re:                                                                     CASE NO.: 8:18-bk-13588-SC
    Tim McKenna
                                                                               CHAPTER: 7



                                                                               NOTICE OF LODGMENT OF ORDER IN
                                                                               BANKRUPTCY CASE RE: (title of motion1):
                                                                               Application for Order Setting Hearing on Shortened
                                                                               Notice [LBR 9075-1(b)\
                                                                Debtor(s)


PLEASE TAKE NOTE that the order titled Order


was lodged on (date) March 24, 2021               and is attached. This order relates to the motion which is docket number 197__.




1
    Please abbreviate if title cannot fit into text field.



              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
       Case 8:18-bk-13588-SC                    Doc 199 Filed 03/24/21 Entered 03/24/21 18:42:05                                       Desc
                                                 Main Document     Page 2 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1900 Main St., Fifth Floor, Irvine, CA 92614-7321

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 24, 2021 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Tyler H Brown - tylerbrown@brownandbrownllp.com, admin@brownandbrownllp.com

Caroline Djang - caroline.djang@bbklaw.com, laurie.verstegen@bbklaw.com; wilma.escalante@bbklaw.com

Jeremy Faith - Jeremy@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com; Angela@MarguliesFaithlaw.com;
Vicky@MarguliesFaithlaw.com

Marc C Forsythe - kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com

Chad V Haes on behalf of Trustee Robert Whitmore (TR) - chaes@marshackhays.com, chaes@ecf.courtdrive.com;
cmendoza@ecf.courtdrive.com; cmendoza@marshackhays.com; kfrederick@ecf.courtdrive.com

D Edward Hays on behalf of Trustee Robert Whitmore (TR) - ehays@marshackhays.com, ehays@ecf.courtdrive.com;
kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com; cmendoza@ecf.courtdrive.com

Alan Craig Hochheiser - ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Michael Y Jung - jung@luch.com, kbrown@luch.com,kimberley@luch.com,caroberts@luch.com

Leslie K Kaufman - kaufman_kaufman.bankruptcy@yahoo.com, kaufmanlr98210@notify.bestcase.com

Noreen A Madoyan - Noreen.Madoyan@usdoj.gov

Tinho Mang on behalf of Trustee Robert Whitmore (TR):
tmang@marshackhays.com; tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com

Michelle J Nelson - mjslaw@hotmail.com

Scott H Noskin - snoskin@mbnlawyers.com, aacosta@mbnlawyers.com

Raymond A Policar - policarlaw@att.net

Richard A Solomon - richard@sgswlaw.com

Michael G Spector - mgspector@aol.com, mgslawoffice@aol.com

Meghann A Triplett - Meghann@MarguliesFaithlaw.com, Helen@MarguliesFaithlaw.com;
Angela@MarguliesFaithlaw.com; Vicky@MarguliesFaithlaw.com

United States Trustee (RS) - ustpregion16.rs.ecf@usdoj.gov

Robert Whitmore (TR) - rswtrustee@yahoo.com, rwhitmore@ecf.axosfs.com

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
       Case 8:18-bk-13588-SC                    Doc 199 Filed 03/24/21 Entered 03/24/21 18:42:05                                       Desc
                                                 Main Document     Page 3 of 3


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) March 24, 2021 , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
Tim McKenna
3942 Irvine Blvd. #134
Irvine, CA 92602


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                     , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
COVID PROCEDURE: As of March 23, 2021 instructions on court's website indicate Judge Clarkson will excuse
compliance with LBR 5005-2(d) (requiring Judge’s copies) until further notice.

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


March 24, 2021                 Naomi Campos                                                      /s/ Naomi Campos
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
